DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed 8 October 2021 has been entered. Claims 1-13 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui-Chen (U.S. Patent 6,058,975).
Regarding claim 1, Hui-Chen discloses a connector apparatus comprising:

a first fluid discharge fitting (valve mount 20 and valve 50 left of the main body 10) having a first intake connector (at the right end hole 21 closest to main body 10) and first discharge connector (left connection tube 13), wherein the first intake connector receives fluid from the first distribution connector;
a first rotation member (O-ring between the left connection tube and the neighboring valve mount 20) coupled between the first intake connector and the first distribution connector, such that the first fluid discharge fitting is rotatable about a first axis of rotation (x-axis) with respect to the fluid entry fitting;
a second fluid discharge fitting (valve mount 20 and valve 50 right of the main body 10) having a second intake connector (at the left end hole 21 closest to main body 10) and a second discharge connector (right connection tube 13), wherein the second intake connector receives fluid from the second distribution connector; and
a second rotation member (O-ring between the right connection tube and the neighboring valve mount 20) coupled between the second intake connector and the second distribution connector, such that the second fluid discharge fitting is rotatable about a second axis of rotation (x-axis) with respect to the fluid entry fitting;
wherein the first fluid discharge fitting further comprises a first rotatable valve 50 which is disposed within the first fluid discharge fitting such that rotation of the first rotatable valve modulates the fluid flow rate through the first fluid discharge fitting, and
the second fluid discharge fitting further comprises a second rotatable valve 50 which is disposed within the second fluid discharge fitting such that rotation of the second rotatable valve 
Regarding claim 2, Hui-Chen discloses the first axis of rotation and the second axis of rotation are substantially parallel (both x-axis) (FIG. 1, 2).
Regarding claim 3, Hui-Chen discloses the fluid entry fitting is substantially T-shaped such that the first distribution connector and the second distribution connector have a shared central longitudinal axis (x-axis), wherein the shared central longitudinal axis is:
perpendicular to a central longitudinal axis of the first end connector; and
17Attorney Docket No.: S62-7026US1substantially parallel to one or more of the first axis of rotation and the second axis of rotation (FIG. 1, 2).
Regarding claim 4, Hui-Chen discloses the first fluid discharge fitting and the second fluid discharge fitting are rigidly connected to one another (via main body 10) and rotate together relative to the fluid entry fitting (the entire main body and all components attached thereto rotate together around the y-axis created by the nut 12 and the fastening member 11) (FIG. 1, 2).
Regarding claim 5, Hui-Chen discloses one or more of the first rotation member and the second rotation member contain at least one O-ring in engagement with an inner surface of the first intake connector and the second intake connector, respectively (FIG. 1, 2).
Regarding claim 6, Hui-Chen discloses the first fluid discharge fitting further comprises a first expansion connector (left side extension tube 30); and
the second fluid discharge fitting further comprises a second expansion connector (left side extension tube 30) (FIG. 1,2).
Regarding claim 7, Hui-Chen discloses a third fluid discharge fitting (valve mount 20 and valve 50 left of the left side extension tube 30) comprising a third intake connector (at the right end hole 21 closest to left side of the left extension tube 30) and a third discharge connector (left end hole 21 of the 
a third rotation member (O-ring between left side of the left extension tube 30 and the neighboring valve mount 20) coupled between the third intake connector and the first expansion connector, such that the third fluid discharge fitting is rotatable about a third axis of rotation (x-axis) with respect to the first fluid discharge fitting;
a fourth fluid discharge fitting (valve mount 20 and valve 50 right of the right side extension tube 30) comprising a fourth intake connector (at the left end hole 21 closest to right side of the right extension tube 30) and a fourth discharge connector (right end hole 21 of the right valve mount 20 neighboring the main body 10), wherein the fourth intake connector receives fluid from the second expansion connector; and
a fourth rotation member (O-ring between right side of the right extension tube 30 and the neighboring valve mount 20) coupled between the fourth intake connector and the second expansion connector, such that the fourth fluid discharge fitting is rotatable about a fourth axis of rotation (x-axis) with respect to the second fluid discharge connector (FIG. 1, 2; Col. 1 line 61-Col. 2 line 48).
Regarding claim 8, Hui-Chen discloses one or more of the first axis of rotation (x-axis), the second axis of rotation (x-axis), the third axis of rotation (x-axis), and the fourth axis of rotation (x-axis) are substantially parallel (FIG. 1, 2).
Regarding claim 9, Hui-Chen discloses one or more of the third rotation member and the fourth rotation member:
contains at least one O-ring; and
is rotatable through 360 degrees about the third axis of rotation or the fourth axis of rotation, respectively (FIG. 1, 2).

a second plug element (valve 50 associated with the fourth fluid discharge fitting) removably coupled to the second expansion connector to prevent fluid flow through the second expansion connector (FIG. 1, 2).
Regarding claim 11, Hui-Chen discloses one or more rotatable hose couplings (threaded ends of valve 50 downstream of spherical valve 51) attached to a respective one or more of the first discharge connector, the second discharge connector, the third discharge connector, and the fourth discharge connector (all components of the valve are attached to each other directly or indirectly) (FIG. 1, 2; Col. 1 line 62-66).
Regarding claim 12, Hui-Chen discloses one or more rotatable valves 51 disposed within one or more of the first fluid discharge fitting, the second fluid discharge fitting, the third fluid discharge fitting, and the fourth fluid discharge fitting such that rotation of the one or more rotatable valves modulates the fluid flow rate through a corresponding one of the fluid discharge fittings (FIG. 1, 2; Col. 2 line 36-44).
Regarding claim 13, Hui-Chen discloses the shared central longitudinal axis (x-axis) is perpendicular to one or more of:
a central longitudinal axis of the first discharge connector (y-axis); and
a central longitudinal axis of the second discharge connector (y-axis) (FIG. 1, 2).
The shared central longitudinal axis is created by the shared axis of the first distribution connector and the second distribution connector, the x-axis.  The first and second discharge connectors, also known as the first and second distribution connectors, each have their own individual longitudinal axis, the y-axis.  Therefore, the axes are perpendicular to each other as the claim requires.

Response to Arguments
Applicant's arguments filed 8 October 2021 have been fully considered but they are not persuasive.
Applicant argues that the O-ring of Hui-Chen is not appropriately interpreted as a first and second rotation member.  The claim language requires the presence of a rotation member coupled between one of the first or second intake connectors and the respective first or second distribution connector.  Additionally that the fluid discharge fitting it rotatable with respect to the fluid entry fitting.  It is understood that any amount of rotation by the fluid discharge fitting with respect to the fluid entry fitting meets the limitation.  As stated by Applicant  (Hui-Chen Column 2 lines 21-25 ):
The extension tubes 30 comprise a polygonal portion 31 which is provided 
at one end thereof with an outer threaded portion 32 which is engaged with the 
inner threads 14 of the connection tube 13 of the main body 10, and at other 
end thereof with an inner threaded portion 33.

The connection between the connection tubes and valve mounts is a threaded connection.  Threaded connections are connected via rotation.  The O-ring (rotation member) allows for the threads to be tightened or loosened while maintaining a fluid tight seal.  As all required limitations are met, applicant’s argument is not persuasive.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        


/Matthew W Jellett/Primary Examiner, Art Unit 3753